UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-08228 The Timothy Plan (Exact name of registrant as specified in charter) 1055 Maitland Center Commons, Maitland, FL32751 (Address of principal executive offices) (Zip code) Art Ally 1055 Maitland Center Commons, Maitland, FL32751 (Name and address of agent for service) Registrant's telephone number, including area code:407-644-1986 Date of reporting period:07/01/09 - 06/30/10 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (Secs. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Sec. 3507. FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Fund/Fund Family Name:Aggresive Growth Fund/The Timothy Plan Date of Fiscal Year End:09/30 Date of Reporting Period: July 1, 2009 – June 30, 2010 Timothy Aggressive Growth Fund Security Name Ticker Security ID/CUSIP Meeting Date Proposed by Management (M) or Shareholders (S) Description of Matter/Proposal Vote? (Yes or No) Fund Cast its Vote For or Against Management Vote For, Against or Abstain Marvell Technology Group Ltd MRVL G5876H105 07/10/09 Management Elect Sehat Sutardja as Director Yes For For Marvell Technology Group Ltd MRVL G5876H105 07/10/09 Management Elect Pantas Sutardja as Director Yes For For Marvell Technology Group Ltd MRVL G5876H105 07/10/09 Management Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Yes For For Icon plc 45103T107 07/20/09 Management Meeting for ADR Holders No None None Icon plc 45103T107 07/20/09 Management Ordinary Business No None None Icon plc 45103T107 07/20/09 Management Accept Financial Statements and Statutory Reports Yes For For Icon plc 45103T107 07/20/09 Management Reelect Ronan Lambe Yes For For Icon plc 45103T107 07/20/09 Management Reelect Peter Gray Yes For For Icon plc 45103T107 07/20/09 Management Reelect Anthony Murphy Yes For For Icon plc 45103T107 07/20/09 Management Authorize Board to Fix Remuneration of Auditors Yes For For Icon plc 45103T107 07/20/09 Management Special Business No None None Icon plc 45103T107 07/20/09 Management Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Yes For For Icon plc 45103T107 07/20/09 Management Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Yes For For Icon plc 45103T107 07/20/09 Management Authorize Share Repurchase Program and Reissuance of Shares Yes For For Nice-Systems Ltd. 07/27/09 Management Meeting for ADR Holders No None None Nice-Systems Ltd. 07/27/09 Management Elect Ron Gutler as Director Yes For For Nice-Systems Ltd. 07/27/09 Management Elect Joseph Atsmon as Director Yes For For Nice-Systems Ltd. 07/27/09 Management Elect Rimon Ben-Shaoul as Director Yes For For Nice-Systems Ltd. 07/27/09 Management Elect Yoseph Dauber as Director Yes For For Nice-Systems Ltd. 07/27/09 Management Elect John Hughes as Director Yes For For Nice-Systems Ltd. 07/27/09 Management Elect David Kostman as Director Yes For For Nice-Systems Ltd. 07/27/09 Management Re-appoint The Company's Independent Auditors And To Authorize The Company's Board Of Directors To Fix Their Remuneration. Yes For For Volcano Corp VOLC 07/29/09 Management Elect Director R. Scott Huennekens Yes For For Volcano Corp VOLC 07/29/09 Management Elect Director Lesley H. Howe Yes For For Volcano Corp VOLC 07/29/09 Management Elect Director Ronald A. Matricaria Yes For For Volcano Corp VOLC 07/29/09 Management Ratify Auditors Yes For For Volcano Corp VOLC 07/29/09 Management Amend Omnibus Stock Plan Yes For For Haemonetics Corp. HAE 07/30/09 Management Elect Director Ronald Gelbman Yes For For Haemonetics Corp. HAE 07/30/09 Management ElectDirector Brad Nutter Yes For For Haemonetics Corp. HAE 07/30/09 Management Ratify Auditors Yes For For Haemonetics Corp. HAE 07/30/09 Management Other Business Yes For Against VistaPrint NV VPRT G93762204 08/06/09 Management Approve Reincorporation from Bermuda to Netherlands Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director Philip O. Nolan Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director George H. Wilson Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director William E. Karlson Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director James C. Hughes Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director Richard L. Kelly Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director Charles S. Ream Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director John P. Riceman Yes For For Stanley, Inc. SXE 08/07/09 Management Elect Director Jimmy D. Ross Yes For For Stanley, Inc. SXE 08/07/09 Management Amend Omnibus Stock Plan Yes For Against Stanley, Inc. SXE 08/07/09 Management Ratify Auditors Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Daniel J. Warmenhoven Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Donald T. Valentine Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Jeffry R. Allen Yes For Withhold NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Alan L. Earhart Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Thomas Georgens Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Mark Leslie Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Nicholas G. Moore Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director George T. Shaheen Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Elect Director Robert T. Wall Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Amend Omnibus Stock Plan Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Amend Omnibus Stock Plan Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Amend Qualified Employee Stock Purchase Plan Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Amend Executive Incentive Bonus Plan Yes For For NetApp, Inc. NTAP 64110D104 10/14/09 Management Ratify Auditors Yes For For NetLogic Microsystems, Inc. NETL 64118B100 10/23/09 Management Issue Shares in Connection with Acquisition Yes For For NetLogic Microsystems, Inc. NETL 64118B100 10/23/09 Management Adjourn Meeting Yes For For Devry Inc. DV 11/11/09 Management Elect Director Darren R. Huston Yes For For Devry Inc. DV 11/11/09 Management Elect Director William T. Keevan Yes For For Devry Inc. DV 11/11/09 Management Elect Director Lyle Logan Yes For For Devry Inc. DV 11/11/09 Management Elect Director Julia A. McGee Yes For For Devry Inc. DV 11/11/09 Management Ratify Auditors Yes For For Devry Inc. DV 11/11/09 Share Holder Adopt Policy Prohibiting Medically Unnecessary Veterinary Training Surgeries Yes Against Against Immucor, Inc. BLUD 11/12/09 Management Elect Director James F. Clouser Yes For For Immucor, Inc. BLUD 11/12/09 Management Elect Director Gioacchino De Chirico Yes For For Immucor, Inc. BLUD 11/12/09 Management Elect Director Ralph A. Eatz Yes For For Immucor, Inc. BLUD 11/12/09 Management Elect Director Paul V. Holland Yes For For Immucor, Inc. BLUD 11/12/09 Management Elect Director Ronny B. Lancaster Yes For For Immucor, Inc. BLUD 11/12/09 Management Elect Director Chris E. Perkins Yes For For Immucor, Inc. BLUD 11/12/09 Management Elect Director Joseph E. Rosen Yes For For Immucor, Inc. BLUD 11/12/09 Management Ratify Auditors Yes For For Immucor, Inc. BLUD 11/12/09 Management Amend Shareholder Rights Plan (Poison Pill) Yes For For VanceInfo Technologies Inc. VIT 11/13/09 Management This is a duplicate meeting for ballots received via the Broadridge North American Ballot distribution system. No None None VanceInfo Technologies Inc. VIT 11/13/09 Management Re-election Of Hao Chen As A Class B Director of the Company Yes For For VanceInfo Technologies Inc. VIT 11/13/09 Management Re-election Of Ruby Lu As A Class B Director of the Company Yes For For VanceInfo Technologies Inc. VIT 11/13/09 Management Re-election Of Kui Zhou As A Class B Director of the Company Yes For For VanceInfo Technologies Inc. VIT 11/13/09 Management Ratification Of The Appointment Of The Independent Auditor Deloitte Touche Tohmatsu CPA Ltd. For The Fiscal Year 2008 at a fee Agreed By The Directors Yes For For VanceInfo Technologies Inc. VIT 11/13/09 Management Appointment Of The Independent Auditor Deloitte Touche Tohmatsu CPA Ltd. For The Fiscal Year 2009 at a Fee Agreed By Directors Yes For For VanceInfo Technologies Inc. VIT 11/13/09 Management Ratification Of Inclusion Of Financial Statements Of Fiscal Year2008 in the Company's 2008 Annual Report Yes For For VanceInfo Technologies Inc. VIT 11/13/09 Management Authorization of the Directors to take any and every action that might be necessary to effect the foregoing Resolutions 1 To 6 as such Director, in his or her absolute discretion, thinks fit Yes For For VistaPrint NV VPRT N93540107 11/17/09 Management This is a duplicate meeting for ballots received via the Broadridge North American Ballot distribution system. No None None VistaPrint NV VPRT N93540107 11/17/09 Management A Vote For The Election Of Nominee John J. Gavin, Jr. Yes For VistaPrint NV VPRT N93540107 11/17/09 Management A Vote For The Election Of Nominee George M. Overholser Yes For VistaPrint NV VPRT N93540107 11/17/09 Management A Vote For The Election Of Nominee Mark T. Thomas Yes For VistaPrint NV VPRT N93540107 11/17/09 Management Approve Our Performance Incentive Plan For Covered Employees Yes For VistaPrint NV VPRT N93540107 11/17/09 Management Appoint Ernst & Young Llp As Our Independent Registered Publicaccounting Firm For The Fiscal Year Ending June 30, 2010 Yes For K12 INC LRN 48273U102 11/18/09 Management Elect Director Guillermo Bron Yes For For K12 INC LRN 48273U102 11/18/09 Management Elect Director Nathaniel A. Davis Yes For For K12 INC LRN 48273U102 11/18/09 Management Elect Director Steven B. Fink Yes For For K12 INC LRN 48273U102 11/18/09 Management Elect Director Mary H. Futrell Yes For Withhold K12 INC LRN 48273U102 11/18/09 Management Elect Director Ronald J. Packard Yes For For K12 INC LRN 48273U102 11/18/09 Management Elect Director Jane M. Swift Yes For For K12 INC LRN 48273U102 11/18/09 Management Elect Director Andrew H. Tisch Yes For For K12 INC LRN 48273U102 11/18/09 Management Elect Director Thomas J. Wilford Yes For Withhold K12 INC LRN 48273U102 11/18/09 Management Ratify Auditors Yes For For Starent Networks, Corp. STAR 85528P108 12/11/09 Management Approve Merger Agreement Yes For For Starent Networks, Corp. STAR 85528P108 12/11/09 Management Adjourn Meeting Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Dominic P. Orr Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Keerti Melkote Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Bernard Guidon Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Emmanuel Hernandez Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Michael R. Kourey Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Douglas Leone Yes For Withhold Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Willem P. Roelandts Yes For Withhold Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Shirish S. Sathaye Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Elect Director Daniel Warmenhoven Yes For For Aruba Networks, Inc. ARUN 12/14/09 Management Ratify Auditors Yes For For Ashland Inc. ASH 01/28/10 Management Elect Director Mark C. Rohr Yes For For Ashland Inc. ASH 01/28/10 Management Elect Director Theodore M. Solso Yes For For Ashland Inc. ASH 01/28/10 Management Elect Director Michael J. Ward Yes For For Ashland Inc. ASH 01/28/10 Management Ratify Auditors Yes For For Switch & Data Facilities Company SDXC 01/29/10 Management Approve Merger Agreement Yes For For Switch & Data Facilities Company SDXC 01/29/10 Management Adjourn Meeting Yes For For Microsemi Corporation MSCC 02/17/10 Management Elect Director James J. Peterson Yes For For Microsemi Corporation MSCC 02/17/10 Management Elect Director Dennis R. Leibel Yes For For Microsemi Corporation MSCC 02/17/10 Management Elect Director Thomas R. Anderson Yes For For Microsemi Corporation MSCC 02/17/10 Management Elect Director William E. Bendush Yes For For Microsemi Corporation MSCC 02/17/10 Management Elect Director William L. Healey Yes For For Microsemi Corporation MSCC 02/17/10 Management Elect Director Paul F. Folino Yes For For Microsemi Corporation MSCC 02/17/10 Management Elect Director Matthew E. Massengill Yes For For Microsemi Corporation MSCC 02/17/10 Management Ratify Auditors Yes For For Sirona Dental Systems Inc SIRO 82966C103 02/25/10 Management Elect Director Simone Blank Yes For Withhold Sirona Dental Systems Inc SIRO 82966C103 02/25/10 Management Elect Director Timothy D. Sheehan Yes For For Sirona Dental Systems Inc SIRO 82966C103 02/25/10 Management Elect Director Timothy P. Sullivan Yes For Withhold Sirona Dental Systems Inc SIRO 82966C103 02/25/10 Management Ratify Auditors Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 02/25/10 Management Elect Director Marshall A. Cohen Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 02/25/10 Management Elect Director William H. Hatanaka Yes For Withhold TD AMERITRADE Holding Corp. AMTD 87236Y108 02/25/10 Management Elect Director J. Peter Ricketts Yes For Withhold TD AMERITRADE Holding Corp. AMTD 87236Y108 02/25/10 Management Elect Director Allan R. Tessler Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 02/25/10 Management Ratify Auditors Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 02/25/10 Management Amend Omnibus Stock Plan Yes For For Parametric Technology Corporation PMTC 03/03/10 Management Elect Director Paul A. Lacy Yes For For Parametric Technology Corporation PMTC 03/03/10 Management Elect Director Michael E. Porter Yes For Withhold Parametric Technology Corporation PMTC 03/03/10 Management Elect Director Robert P. Schechter Yes For For Parametric Technology Corporation PMTC 03/03/10 Management Approve Executive Incentive Bonus Plan Yes For For Parametric Technology Corporation PMTC 03/03/10 Management Amend Omnibus Stock Plan Yes For For Parametric Technology Corporation PMTC 03/03/10 Management Ratify Auditors Yes For For Concur Technologies, Inc. CNQR 03/10/10 Management Elect Director William W. Canfield Yes For For Concur Technologies, Inc. CNQR 03/10/10 Management Elect Director Gordan Eubanks Yes For For Concur Technologies, Inc. CNQR 03/10/10 Management Ratify Auditors Yes For For F5 Networks, Inc. FFIV 03/11/10 Management Elect Director Deborah L. Bevier Yes For For F5 Networks, Inc. FFIV 03/11/10 Management Elect Director Alan J. Higginson Yes For For F5 Networks, Inc. FFIV 03/11/10 Management Elect Director John McAdam Yes For For F5 Networks, Inc. FFIV 03/11/10 Management Ratify Auditors Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director Benjamin F. duPont Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director Henry A. Fernandez Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director Alice W. Handy Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director Catherine R. Kinney Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director Linda H. Riefler Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director George W. Siguler Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director Scott M. Sipprelle Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Elect Director Rodolphe M. Vallee Yes For For MSCI Inc. MXB 55354G100 04/08/10 Management Ratify Auditors Yes For For Brocade Communications Systems, Inc. BRCD 04/12/10 Management Elect Director Renato DiPentima Yes For For Brocade Communications Systems, Inc. BRCD 04/12/10 Management Elect Director Alan Earhart Yes For For Brocade Communications Systems, Inc. BRCD 04/12/10 Management Elect Director Sanjay Vaswani Yes For For Brocade Communications Systems, Inc. BRCD 04/12/10 Management Ratify Auditors Yes For For Brocade Communications Systems, Inc. BRCD 04/12/10 Management Declassify the Board of Directors Yes For For Brocade Communications Systems, Inc. BRCD 04/12/10 Management Amend Supermajority Vote Requirement Yes For For Stifel Financial Corp. SF 04/13/10 Management Elect Director John P. Dubinsky Yes For For Stifel Financial Corp. SF 04/13/10 Management Elect Director Robert E. Lefton Yes For For Stifel Financial Corp. SF 04/13/10 Management Elect Director Scott B. McCuaig Yes For For Stifel Financial Corp. SF 04/13/10 Management Elect Director James M. Oates Yes For For Stifel Financial Corp. SF 04/13/10 Management Elect Director Ben A. Plotkin Yes For For Stifel Financial Corp. SF 04/13/10 Management Approve Executive Incentive Bonus Plan Yes For For Stifel Financial Corp. SF 04/13/10 Management Ratify Auditors Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director Carolyn Corvi Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director Diane C. Creel Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director George A. Davidson, Jr. Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director Harris E. Deloach, Jr. Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director James W. Griffith Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director William R. Holland Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director John P. Jumper Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director Marshall O. Larsen Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director Lloyd W. Newton Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director Douglas E. Olesen Yes For For Goodrich Corporation GR 04/20/10 Management Elect Director Alfred M. Rankin, Jr. Yes For For Goodrich Corporation GR 04/20/10 Management Ratify Auditors Yes For For Goodrich Corporation GR 04/20/10 Management Approve/Amend Executive Incentive Bonus Plan Yes For For Prosperity Bancshares, Inc. PRSP 04/20/10 Management Elect Director Leah Henderson Yes For For Prosperity Bancshares, Inc. PRSP 04/20/10 Management Elect Director Ned S. Holmes Yes For For Prosperity Bancshares, Inc. PRSP 04/20/10 Management Elect Director David Zalman Yes For For Prosperity Bancshares, Inc. PRSP 04/20/10 Management Elect Director Ervan E. Zouzalik Yes For For Prosperity Bancshares, Inc. PRSP 04/20/10 Management Ratify Auditors Yes For For Prosperity Bancshares, Inc. PRSP 04/20/10 Share Holder Declassify the Board of Directors Yes Against For Signature Bank SBNY 82669G104 04/21/10 Management Elect Director John Tamberlane Yes For For Signature Bank SBNY 82669G104 04/21/10 Management Elect Director Yacov Levy Yes For For Signature Bank SBNY 82669G104 04/21/10 Management Elect Director Frank R. Selvaggi Yes For For Signature Bank SBNY 82669G104 04/21/10 Management Ratify Auditors Yes For For Signature Bank SBNY 82669G104 04/21/10 Management Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Solutia Inc. SOA 04/21/10 Management Elect Director James P. Heffernan Yes For For Solutia Inc. SOA 04/21/10 Management Elect Director W. Thomas Jagodinski Yes For For Solutia Inc. SOA 04/21/10 Management Elect Director William C. Rusnack Yes For For Solutia Inc. SOA 04/21/10 Management Ratify Auditors Yes For For Solutia Inc. SOA 04/21/10 Management Approve Omnibus Stock Plan Yes For For Solutia Inc. SOA 04/21/10 Management Approve Executive Incentive Bonus Plan Yes For For Solutia Inc. SOA 04/21/10 Management Adopt, Renew or Amend NOL Rights Plan (NOL Pill) Yes For For Silicon Laboratories Inc. SLAB 04/22/10 Management Elect Director R. Ted Enloe III Yes For For Silicon Laboratories Inc. SLAB 04/22/10 Management Elect Director Kristen M. Onken Yes For For Silicon Laboratories Inc. SLAB 04/22/10 Management Ratify Auditors Yes For For Rackspace Hosting, Inc. RAX 04/28/10 Management Elect Director A. Lanham Napier Yes For For Rackspace Hosting, Inc. RAX 04/28/10 Management Elect Director George J. Still Jr. Yes For For Rackspace Hosting, Inc. RAX 04/28/10 Management Ratify Auditors Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Robert F. Spoerry Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Wah-hui Chu Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Francis A. Contino Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Olivier A. Filliol Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Michael A. Kelly Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Martin D. Madaus Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Hans Ulrich Maerki Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director George G. Milne Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Elect Director Thomas P. Salice Yes For For Mettler-Toledo International Inc. MTD 04/29/10 Management Ratify Auditors Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director Betsy J. Bernard Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director Marc N. Casper Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director David C. Dvorak Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director Larry C. Glasscock Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director Robert A. Hagemann Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director Arthur J. Higgins Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director John L. McGoldrick Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Elect Director Cecil B. Pickett, Ph.D. Yes For For Zimmer Holdings, Inc. ZMH 98956P102 05/03/10 Management Ratify Auditors Yes For For Gardner Denver, Inc. GDI 05/04/10 Management Elect Director Frank J. Hansen Yes For For Gardner Denver, Inc. GDI 05/04/10 Management Elect Director Diane K. Schumacher Yes For For Gardner Denver, Inc. GDI 05/04/10 Management Elect Director Charles L. Szews Yes For For Gardner Denver, Inc. GDI 05/04/10 Management Ratify Auditors Yes For For Gardner Denver, Inc. GDI 05/04/10 Management Approve Executive Incentive Bonus Plan Yes For For Gardner Denver, Inc. GDI 05/04/10 Share Holder Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Yes Against For O'Reilly Automotive, Inc. ORLY 05/04/10 Management Elect Director Lawrence P. O'Reilly Yes For For O'Reilly Automotive, Inc. ORLY 05/04/10 Management Elect Director Rosalie O'Reilly-Wooten Yes For For O'Reilly Automotive, Inc. ORLY 05/04/10 Management Elect Director Thomas T. Hendrickson Yes For For O'Reilly Automotive, Inc. ORLY 05/04/10 Management Ratify Auditors Yes For For O'Reilly Automotive, Inc. ORLY 05/04/10 Management Other Business Yes For Against Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Gary G. Benanav Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Frank J. Borelli Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Maura C. Breen Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Nicholas J. LaHowchic Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Thomas P. Mac Mahon Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Frank Mergenthaler Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Woodrow A Myers, Jr., M.D. Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director John O. Parker, Jr. Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director George Paz Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Samuel K. Skinner Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Seymour Sternberg Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Elect Director Barrett A. Toan Yes For For Express Scripts, Inc. ESRX 05/05/10 Management Ratify Auditors Yes For For Express Scripts, Inc. ESRX 05/05/10 Share Holder Report on Political Contributions Yes Against For Express Scripts, Inc. ESRX 05/05/10 Share Holder Require Independent Board Chairman Yes Against Against Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Charles P. Carinalli Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Randy W. Carson Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Anthony Lear Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Thomas L. Magnanti Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Kevin J. Mcgarity Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Bryan R. Roub Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Ronald W. Shelly Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Elect Director Mark S. Thompson Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Eliminate Cumulative Voting Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Amend Omnibus Stock Plan Yes For For Fairchild Semiconductor International, Inc. FCS 05/05/10 Management Ratify Auditors Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Neil Baron as Director Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect G. Lawrence Buhl as Director Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Dominic J. Frederico as Director Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Amend Articles Re: Companies Amendment Act 2006 Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Amend Articles Re: Corporate Governance Amendments Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Ratify PricewaterhouseCoopers LLP as Auditors Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Howard Albert as Subsidiary Director Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Robert A. Bailenson as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Russell Brewer as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Gary Burnet as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Dominic J. Frederico as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Sean McCarthy as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect James M. Michener as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Robert B. Mills as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Kevin Pearson as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Elect Andrew Pickering as Director of Assured Guaranty Re Ltd Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Ratify PricewaterhouseCoopers LLP as Auditors of Assured Guaranty Re Ltd. Yes For For ASSURED GUARANTY LTD AGO G0585R106 05/06/10 Management Ratify PricewaterhouseCoopers LLP as Auditors of Asuured Guaranty Ireland Holdings Ltd. Yes For For SBA Communications Corporation SBAC 78388J106 05/06/10 Management Elect Director George R. Krouse, Jr. Yes For For SBA Communications Corporation SBAC 78388J106 05/06/10 Management Elect Director Kevin L. Beebe Yes For For SBA Communications Corporation SBAC 78388J106 05/06/10 Management Elect Director Jack Langer Yes For For SBA Communications Corporation SBAC 78388J106 05/06/10 Management Elect Director Jeffrey A. Stoops Yes For For SBA Communications Corporation SBAC 78388J106 05/06/10 Management Ratify Auditors Yes For For SBA Communications Corporation SBAC 78388J106 05/06/10 Management Increase Authorized Common Stock Yes For For SBA Communications Corporation SBAC 78388J106 05/06/10 Management Approve Omnibus Stock Plan Yes For For Whiting Petroleum Corporation WLL 05/06/10 Management Elect Director Thomas L. Aller Yes For For Whiting Petroleum Corporation WLL 05/06/10 Management Elect Director Thomas P. Briggs Yes For For Whiting Petroleum Corporation WLL 05/06/10 Management Increase Authorized Common Stock Yes For For Whiting Petroleum Corporation WLL 05/06/10 Management Ratify Auditors Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect John F. Bookout, III as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect Roger A. Brown as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect Ronald C. Cambre as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect John A. Fees as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect Robert W. Goldman as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect Stephen G. Hanks as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect Oliver D. Kingsley, Jr. as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect D. Bradley McWilliams as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect Richard W. Mies as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect Thomas C. Schievelbein as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Elect David A. Trice as Director Yes For For McDermott International, Inc. MDR 05/07/10 Management Ratify Deloitte & Touche LLP asAuditors Yes For For Brightpoint, Inc. CELL 05/11/10 Management Elect Director Eliza Hermann Yes For Withhold Brightpoint, Inc. CELL 05/11/10 Management Elect Director Robert J. Laikin Yes For For Brightpoint, Inc. CELL 05/11/10 Management Elect Director Cynthia L. Lucchese Yes For For Brightpoint, Inc. CELL 05/11/10 Management Ratify Auditors Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director Leonard Bell Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director Max Link Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director William R. Keller Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director Joseph A. Madri Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director Larry L. Mathis Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director R. Douglas Norby Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director Alvin S. Parven Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Elect Director Andreas Rummelt Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Amend Omnibus Stock Plan Yes For For Alexion Pharmaceuticals, Inc. ALXN 05/12/10 Management Ratify Auditors Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Elect Director Jean-Jacques Bienaime Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Elect Director Miachael Grey Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Elect Director Elaine J. Heron, Ph.D. Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Elect Director Pierre Lapalme Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Elect Director V. Bryan Lawlis, Ph.D. Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Elect Director Alan J. Lewis, Ph.D. Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Elect Director Richard Meier Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Amend Omnibus Stock Plan Yes For For BioMarin Pharmaceutical Inc. BMRN 09061G101 05/12/10 Management Ratify Auditors Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Elect Director Terence C. Burke Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Elect Director William J. Davis Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Elect Director Philip R. Reddon Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Elect Director Mark A. Thierer Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Elect Director Steven Cosler Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Elect Director Curtis J. Thorne Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Elect Director Anthony R. Masso Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Approve SXC Health Solutions Corp. Incentive Plan Yes For For SXC Health Solutions Corp. SXC 78505P100 05/12/10 Management Ratify KPMG US as Auditors Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Peter Boneparth Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Steven A. Burd Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director John F. Herma Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Dale E. Jones Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director William S. Kellogg Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Kevin Mansell Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Frank V. Sica Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Peter M. Sommerhauser Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Stephanie A. Streeter Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Nina G. Vaca Yes For For Kohl's Corporation KSS 05/13/10 Management Elect Director Stephen E. Watson Yes For For Kohl's Corporation KSS 05/13/10 Management Ratify Auditors Yes For For Kohl's Corporation KSS 05/13/10 Management Approve Omnibus Stock Plan Yes For For Kohl's Corporation KSS 05/13/10 Share Holder Reduce Supermajority Vote Requirement Yes Against For Kohl's Corporation KSS 05/13/10 Share Holder Require Independent Board Chairman Yes Against Against Sybase, Inc. SY 05/13/10 Management Elect Director John S. Chen Yes For For Sybase, Inc. SY 05/13/10 Management Elect Director Richard C. Alberding Yes For For Sybase, Inc. SY 05/13/10 Management Elect Director Cecilia Claudio Yes For For Sybase, Inc. SY 05/13/10 Management Elect Director Michael A. Daniels Yes For For Sybase, Inc. SY 05/13/10 Management Elect Director L. William Krause Yes For For Sybase, Inc. SY 05/13/10 Management Elect Director Alan B. Salisbury Yes For For Sybase, Inc. SY 05/13/10 Management Elect Director Jack E. Sum Yes For For Sybase, Inc. SY 05/13/10 Management Elect Director Robert P. Wayman Yes For For Sybase, Inc. SY 05/13/10 Management Ratify Auditors Yes For For Sybase, Inc. SY 05/13/10 Management Amend Executive Incentive Bonus Plan Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director Gary D. Blackford Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director Carmen L. Dierson Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director Martin J. Emerson Yes For Withhold Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director Lawrence W. Hamilton Yes For Withhold Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director Gary D. Henley Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director John L. Miclot Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director Amy S. Paul Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Elect Director Robert J. Quillinan Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Director David D. Stevens Yes For Withhold Wright Medical Group WMGI 98235T107 05/13/10 Management Amend Omnibus Stock Plan Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Approve Executive Incentive Bonus Plan Yes For For Wright Medical Group WMGI 98235T107 05/13/10 Management Ratify Auditors Yes For For Bruker Corporation BRKR 05/14/10 Management Elect Director Wolf-Dieter Emmerich Yes For For Bruker Corporation BRKR 05/14/10 Management Elect Director Brenda J. Furlong Yes For For Bruker Corporation BRKR 05/14/10 Management Elect Director Frank H. Laukien Yes For Withhold Bruker Corporation BRKR 05/14/10 Management Elect Director Richard A. Packer Yes For For Bruker Corporation BRKR 05/14/10 Management Approve Omnibus Stock Plan Yes For For Bruker Corporation BRKR 05/14/10 Management Ratify Auditors Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Elect Director T.J. Rodgers Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Elect Director W. Steve Albrecht Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Elect Director Eric A. Benhamou Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Elect Director Lloyd Carney Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Elect Director James R. Long Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Elect Director J. Daniel Mccranie Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Elect Director Evert Van De Ven Yes For For Cypress Semiconductor Corporation CY 05/14/10 Management Ratify Auditors Yes For For Group 1 Automotive, Inc. GPI 05/18/10 Management Elect Director John L. Adams Yes For For Group 1 Automotive, Inc. GPI 05/18/10 Management Elect Director J. Terry Strange Yes For For Group 1 Automotive, Inc. GPI 05/18/10 Management Elect Director Max P. Watson, Jr. Yes For For Group 1 Automotive, Inc. GPI 05/18/10 Management Amend Omnibus Stock Plan Yes For Against Group 1 Automotive, Inc. GPI 05/18/10 Management Ratify Auditors Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Elect Director Richard U. De Schutter Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Elect Director Barry M. Ariko Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Elect Director Julian C. Baker Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Elect Director Paul A. Brooke Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Elect Director Paul A. Friedman Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Elect Director John F. Niblack Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Elect Director Roy A. Whitfield Yes For Withhold Incyte Corporation INCY 45337C102 05/18/10 Management Approve Omnibus Stock Plan Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Amend Qualified Employee Stock Purchase Plan Yes For For Incyte Corporation INCY 45337C102 05/18/10 Management Ratify Auditors Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 05/18/10 Management Elect Joseph R. Canion as Director Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 05/18/10 Management Elect Edward P. Lawrence as Director Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 05/18/10 Management Elect James I. Robertson as Director Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 05/18/10 Management Elect Phoebe A. Wood as Director Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 05/18/10 Management Ratify Ernst & Young LLP as Auditors Yes For For ON Semiconductor Corporation ONNN 05/18/10 Management Elect DirectorJ. Daniel McCranie Yes For For ON Semiconductor Corporation ONNN 05/18/10 Management Elect Director Emmanuel T. Hernandez Yes For For ON Semiconductor Corporation ONNN 05/18/10 Management Amend Omnibus Stock Plan Yes For For ON Semiconductor Corporation ONNN 05/18/10 Management Ratify Auditors Yes For For Fossil, Inc. FOSL 05/19/10 Management Declassify the Board of Directors Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Elaine Agather Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Michael W. Barnes Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Jeffrey N. Boyer Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Kosta N. Kartsotis Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Elysia Holt Ragusa Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Jal S. Shroff Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director James E. Skinner Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Michael Steinberg Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Donald J. Stone Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director James M. Zimmerman Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Elaine Agather Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Jal S. Shroff Yes For For Fossil, Inc. FOSL 05/19/10 Management Elect Director Donald J. Stone Yes For For Fossil, Inc. FOSL 05/19/10 Management Approve Executive Incentive Bonus Plan Yes For For Fossil, Inc. FOSL 05/19/10 Management Ratify Auditors Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director Richard J. Danzig Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director Jurgen Drews Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director Maxine Gowen Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director Tuan Ha-Ngoc Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director A. N. 'Jerry' Karabelas Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director John L. LaMattina Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director Augustine Lawlor Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director H. Thomas Watkins Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Elect Director Robert C. Young Yes For For Human Genome Sciences, Inc. HGSI 05/20/10 Management Ratify Auditors Yes For For Jarden Corporation JAH 05/20/10 Management Elect Director Ian G.H Ashken Yes For For Jarden Corporation JAH 05/20/10 Management Elect Director Richard L. Molen Yes For For Jarden Corporation JAH 05/20/10 Management Elect Director Robert L. Wood Yes For For Jarden Corporation JAH 05/20/10 Management Approve Qualified Employee Stock Purchase Plan Yes For For Jarden Corporation JAH 05/20/10 Management Ratify Auditors Yes For For Orion Marine Group, Inc. ORN 68628V308 05/20/10 Management Elect Director Austin J. Shanfelter Yes For For Orion Marine Group, Inc. ORN 68628V308 05/20/10 Management Elect Director Gene Stoever Yes For For Orion Marine Group, Inc. ORN 68628V308 05/20/10 Management Ratify Auditors Yes For For RailAmerica, Inc. RA 05/20/10 Management Elect Director John E. Giles Yes For For RailAmerica, Inc. RA 05/20/10 Management Elect Director Vincent T. Montgomery Yes For For RailAmerica, Inc. RA 05/20/10 Management Elect Director Ray M. Robinson Yes For For RailAmerica, Inc. RA 05/20/10 Management Ratify Auditors Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Keith E. Busse Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Mark D. Millett Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Ricahrd P. Teets, Jr. Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director John C. Bates Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Frank D. Byrne Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Paul B. Edgerley Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Richard J. Freeland Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Dr. Jurgen Kolb Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director James C. Marcuccilli Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Joseph D. Ruffolo Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Elect Director Gabriel L. Shaheen Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Ratify Auditors Yes For For Steel Dynamics, Inc. STLD 05/20/10 Management Other Business Yes For Against Texas Roadhouse, Inc. TXRH 05/20/10 Management Elect Director G.J. Hart Yes For For Texas Roadhouse, Inc. TXRH 05/20/10 Management Elect Director Gregory N. Moore Yes For For Texas Roadhouse, Inc. TXRH 05/20/10 Management Elect Director James F. Parker Yes For For Texas Roadhouse, Inc. TXRH 05/20/10 Management Ratify Auditors Yes For For Atheros Communications, Inc ATHR 04743P108 05/21/10 Management Elect Director Charles E. Harris Yes For For Atheros Communications, Inc ATHR 04743P108 05/21/10 Management Elect Director Marshall L. Mohr Yes For For Atheros Communications, Inc ATHR 04743P108 05/21/10 Management Elect Director Andrew S. Rappaport Yes For For Atheros Communications, Inc ATHR 04743P108 05/21/10 Management Ratify Auditors Yes For For NetLogic Microsystems, Inc. NETL 64118B100 05/21/10 Management Elect Director Leonard Perham Yes For For NetLogic Microsystems, Inc. NETL 64118B100 05/21/10 Management Elect Director Alan Krock Yes For For NetLogic Microsystems, Inc. NETL 64118B100 05/21/10 Management Amend Omnibus Stock Plan Yes For For NetLogic Microsystems, Inc. NETL 64118B100 05/21/10 Management Ratify Auditors Yes For For ART TECHNOLOGY GROUP, INC. ARTG 04289L107 05/24/10 Management Elect Director David B. Elsbree Yes For For ART TECHNOLOGY GROUP, INC. ARTG 04289L107 05/24/10 Management Elect Director Ilene H. Lang Yes For For ART TECHNOLOGY GROUP, INC. ARTG 04289L107 05/24/10 Management Elect Director Daniel C. Regis Yes For For ART TECHNOLOGY GROUP, INC. ARTG 04289L107 05/24/10 Management Amend Omnibus Stock Plan Yes For For ART TECHNOLOGY GROUP, INC. ARTG 04289L107 05/24/10 Management Ratify Auditors Yes For For ART TECHNOLOGY GROUP, INC. ARTG 04289L107 05/24/10 Management Other Business Yes For Against Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Elect Director Robert F. Agnew Yes For For Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Elect Director Timothy J. Bernlohr Yes For For Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Elect Director Eugene I. Davis Yes For Withhold Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Elect Director William J. Flynn Yes For For Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Elect Director James S. Gilmore, III Yes For For Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Elect Director Carol B. Hallett Yes For For Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Elect Director Frederick McCorkle Yes For For Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Ratify Auditors Yes For For Atlas Air Worldwide Holdings, Inc. AAWW 05/25/10 Management Amend Omnibus Stock Plan Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Elect Director Leslie Z. Benet Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Elect Director Robert L. Burr Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Elect Director Allen Chao Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Elect Director Nigel Ten Fleming Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Elect Director Larry Hsu Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Elect Director Michael Markbreiter Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Elect Director Peter R. Terreri Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Amend Omnibus Stock Plan Yes For For Impax Laboratories, Inc. IPXL 45256B101 05/25/10 Management Ratify Auditors Yes For For NuVasive, Inc. NUVA 05/25/10 Management Elect Director Alexis V. Lukianov Yes For For NuVasive, Inc. NUVA 05/25/10 Management Elect Director Jack R. Blair Yes For For NuVasive, Inc. NUVA 05/25/10 Management Ratify Auditors Yes For For NuVasive, Inc. NUVA 05/25/10 Management Other Business Yes For Against SEI Investment Company SEIC 05/25/10 Management Elect Director Alfred P. West Yes For Withhold SEI Investment Company SEIC 05/25/10 Management Elect Director William M. Doran Yes For Withhold SEI Investment Company SEIC 05/25/10 Management Ratify Auditors Yes For For Amphenol Corporation APH 05/26/10 Management Elect Director Stanley L. Clark Yes For For Amphenol Corporation APH 05/26/10 Management Elect Director Andrew E. Lietz Yes For For Amphenol Corporation APH 05/26/10 Management Elect Director Martin H. Loeffler Yes For For Amphenol Corporation APH 05/26/10 Management Ratify Auditors Yes For For Clean Energy Fuels Corp. CLNE 05/26/10 Management Elect Director Andrew J. Littlefair Yes For For Clean Energy Fuels Corp. CLNE 05/26/10 Management Elect Director Warren I. Mitchell Yes For Withhold Clean Energy Fuels Corp. CLNE 05/26/10 Management Elect Director John S. Herrington Yes For Withhold Clean Energy Fuels Corp. CLNE 05/26/10 Management Elect Director James C. Miller, III Yes For For Clean Energy Fuels Corp. CLNE 05/26/10 Management Elect Director Boone Pickens Yes For For Clean Energy Fuels Corp. CLNE 05/26/10 Management Elect Director Kenneth M. Socha Yes For Withhold Clean Energy Fuels Corp. CLNE 05/26/10 Management Elect Director Vincent C. Taormina Yes For For Clean Energy Fuels Corp. CLNE 05/26/10 Management Ratify Auditors Yes For For Clean Energy Fuels Corp. CLNE 05/26/10 Management Increase Authorized Common Stock Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Annual Meeting No AerCap Holdings NV AER N00985106 05/27/10 Management Open Meeting No AerCap Holdings NV AER N00985106 05/27/10 Management Receive Report of Board of Directors (Non-Voting) No AerCap Holdings NV AER N00985106 05/27/10 Management Approve Financial Statements and Statutory Reports Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Receive Explanation on Company's Reserves and Dividend Policy No AerCap Holdings NV AER N00985106 05/27/10 Management Approve Discharge of Board of Directors Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Elect M. Gradon as Director Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Elect N. Greene as Director Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Elect P.TDacier as Director Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Reelect R.G. Warden as Director Yes For Against AerCap Holdings NV AER N00985106 05/27/10 Management Reelect G.P. Strong as Director Yes For Against AerCap Holdings NV AER N00985106 05/27/10 Management Reelect W.B. Ingersoll as Director Yes For Against AerCap Holdings NV AER N00985106 05/27/10 Management Reelect K. W. Heineman as Director Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Approve Remuneration of Non-Executive Board Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Proposal to Designate Keith A. Helming as the Person Responsible for the Management of the Company in Case All Directors Are Absent or Prevented from Acting Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Authorize Repurchase of Up to Ten Percent of Issued Share Capital Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Amend Articles of Association Yes For For AerCap Holdings NV AER N00985106 05/27/10 Management Allow Questions No AerCap Holdings NV AER N00985106 05/27/10 Management Close Meeting No Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Elect Director Peter J. McNierney Yes For For Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Elect Director Henry S. Bienen Yes For For Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Elect Director Bruce Rohde Yes For For Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Elect Director Marshall Cohen Yes For For Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Change State of Incorporation from New York to Delaware Yes For For Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Declassify the Board of Directors Yes For For Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Change Company Name Yes For For Broadpoint Gleacher Securities Group, Inc. BPSG 11134A103 05/27/10 Management Ratify Auditors Yes For For MedAssets, Inc. MDAS 05/27/10 Management Elect Director John A. Bardis Yes For For MedAssets, Inc. MDAS 05/27/10 Management Elect Director Harris Hyman, IV Yes For For MedAssets, Inc. MDAS 05/27/10 Management Elect Director Terrence J. Mulligan Yes For Withhold MedAssets, Inc. MDAS 05/27/10 Management Ratify Auditors Yes For For MedAssets, Inc. MDAS 05/27/10 Management Approve Qualified Employee Stock Purchase Plan Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director Michael G. Rubin Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director M. Jeffrey Branman Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director Michael J. Donahue Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director Ronald D. Fisher Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director John A. Hunter Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director Mark S. Menell Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director Jeffrey F. Rayport Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director Lawrence S. Smith Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Elect Director Andrea M. Weiss Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Approve Omnibus Stock Plan Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Increase Authorized Common Stock and Maintain Shares of Preferred Stock Yes For For GSI Commerce, Inc. GSIC 36238G102 05/28/10 Management Ratify Auditors Yes For For Steven Madden, Ltd. SHOO 05/28/10 Management Elect Director Edward R. Rosenfeld Yes For For Steven Madden, Ltd. SHOO 05/28/10 Management Elect Director John L. Madden Yes For For Steven Madden, Ltd. SHOO 05/28/10 Management Elect Director Peter Migliorini Yes For For Steven Madden, Ltd. SHOO 05/28/10 Management Elect Director Richard P. Randall Yes For For Steven Madden, Ltd. SHOO 05/28/10 Management Elect Director Ravi Sachdev Yes For For Steven Madden, Ltd. SHOO 05/28/10 Management Elect Director Thomas H. Schwartz Yes For For Steven Madden, Ltd. SHOO 05/28/10 Management Ratify Auditors Yes For For Catalyst Health Solutions, Inc. CHSI 14888B103 06/01/10 Management Elect Director William E. Brock Yes For Withhold Catalyst Health Solutions, Inc. CHSI 14888B103 06/01/10 Management Elect Director Edward S. Civera Yes For Withhold Catalyst Health Solutions, Inc. CHSI 14888B103 06/01/10 Management Amend Omnibus Stock Plan Yes For For Catalyst Health Solutions, Inc. CHSI 14888B103 06/01/10 Management Ratify Auditors Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Management Elect Director John E. Klein Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Management Elect Director Lakshmi Narayanan Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Management Elect Director Maureen Breakiron-Evans Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Management Amend Qualified Employee Stock Purchase Plan Yes For For Cognizant Technology Solutions Corporation CTSH 06/01/10 Management Ratify Auditors Yes For For Constant Contact, Inc. CTCT 06/01/10 Management Elect Director Robert P. Badavas Yes For For Constant Contact, Inc. CTCT 06/01/10 Management Elect Director Gail F. Goodman Yes For For Constant Contact, Inc. CTCT 06/01/10 Management Elect Director William S. Kaiser Yes For For Constant Contact, Inc. CTCT 06/01/10 Management Ratify Auditors Yes For For Advent Software, Inc. ADVS 06/02/10 Management Elect Director John H. Scully Yes For For Advent Software, Inc. ADVS 06/02/10 Management Elect Director Stephanie G. DiMarco Yes For For Advent Software, Inc. ADVS 06/02/10 Management Elect Director A. George Battle Yes For For Advent Software, Inc. ADVS 06/02/10 Management Elect Director James D. Kirsner Yes For For Advent Software, Inc. ADVS 06/02/10 Management Elect Director James P. Roemer Yes For For Advent Software, Inc. ADVS 06/02/10 Management Elect Director Wendell G. Van Auken Yes For For Advent Software, Inc. ADVS 06/02/10 Management Elect Director Christine S. Manfredi Yes For For Advent Software, Inc. ADVS 06/02/10 Management Ratify Auditors Yes For For Advent Software, Inc. ADVS 06/02/10 Management Amend Omnibus Stock Plan Yes For Against Advent Software, Inc. ADVS 06/02/10 Management Adopt Majority Voting for Uncontested Election of Directors Yes For For Advent Software, Inc. ADVS 06/02/10 Management Eliminate Right to Act by Written Consent Yes For Against Dendreon Corporation DNDN 24823Q107 06/02/10 Management Elect Director Gerardo Canet Yes For For Dendreon Corporation DNDN 24823Q107 06/02/10 Management Elect Director Bogdan Dziurzynski Yes For For Dendreon Corporation DNDN 24823Q107 06/02/10 Management Elect Director Douglas G. Watson Yes For For Dendreon Corporation DNDN 24823Q107 06/02/10 Management Ratify Auditors Yes For For Isis Pharmaceuticals, Inc. ISIS 06/02/10 Management Elect Director Stanley T. Crooke Yes For For Isis Pharmaceuticals, Inc. ISIS 06/02/10 Management Elect Director Joseph Klein, III Yes For For Isis Pharmaceuticals, Inc. ISIS 06/02/10 Management Elect Director John C. Reed Yes For For Isis Pharmaceuticals, Inc. ISIS 06/02/10 Management Amend Non-Employee Director Stock Option Plan Yes For For Isis Pharmaceuticals, Inc. ISIS 06/02/10 Management Amend Stock Option Plan Yes For For Isis Pharmaceuticals, Inc. ISIS 06/02/10 Management Ratify Auditors Yes For For Sapient Corporation SAPE 06/02/10 Management Elect Director James M. Benson Yes For For Sapient Corporation SAPE 06/02/10 Management Elect Director Hermann Buerger Yes For For Sapient Corporation SAPE 06/02/10 Management Elect Director Darius W. Gaskins, Jr. Yes For For Sapient Corporation SAPE 06/02/10 Management Elect Director Alan J. Herrick Yes For For Sapient Corporation SAPE 06/02/10 Management Elect Director J. Stuart Moore Yes For Withhold Sapient Corporation SAPE 06/02/10 Management Elect Director Ashok Shah Yes For For Sapient Corporation SAPE 06/02/10 Management Elect Director Vijay Singal Yes For For Sapient Corporation SAPE 06/02/10 Management Ratify Auditors Yes For For Venoco, Inc. VQ 92275P307 06/02/10 Management Elect Director Timothy M. Marquez Yes For For Venoco, Inc. VQ 92275P307 06/02/10 Management Elect DirectorMark A. Snell Yes For For Venoco, Inc. VQ 92275P307 06/02/10 Management Ratify Auditors Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director Michael J. Bingle Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director Richard J. Bressler Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director Karen E. Dykstra Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director Russell P. Fradin Yes For Withhold Gartner, Inc. IT 06/03/10 Management Elect Director Anne Sutherland Fuchs Yes For Withhold Gartner, Inc. IT 06/03/10 Management Elect Director William O. Grabe Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director Eugene A. Hall Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director Stephen G. Pagliuca Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director James C. Smith Yes For For Gartner, Inc. IT 06/03/10 Management Elect Director Jeffrey W. Ubben Yes For Withhold Gartner, Inc. IT 06/03/10 Management Ratify Auditors Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Ann Berzin as Director Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect John Bruton as Director Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Jared Cohon as Director Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Gary Forsee as Director Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Peter Godsoe as Director Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Edward Hagenlocker as Director Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Constance Horner as Director Yes For Abstain Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Michael Lamach as Director Yes For For Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Theodore Martin as Director Yes For Abstain Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Orin Smith as Director Yes For Abstain Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Richard Swift as Director Yes For Abstain Ingersoll-Rand plc IR G47791101 06/03/10 Management Elect Tony White as Director Yes For Abstain Ingersoll-Rand plc IR G47791101 06/03/10 Management Approve an Advisory Proposal Relating to Executive Pay-For-Performance Compensation Policies and Procedures Yes For Against Ingersoll-Rand plc IR G47791101 06/03/10 Management Approve PricewaterhouseCoopers Auditors and Authorize Board to Fix TheirRemuneration Yes For For RightNow Technologies, Inc. RNOW 76657R106 06/07/10 Management Elect Director Greg R. Gianforte Yes For For RightNow Technologies, Inc. RNOW 76657R106 06/07/10 Management Elect Director Gregory M. Avis Yes For Withhold RightNow Technologies, Inc. RNOW 76657R106 06/07/10 Management Elect Director Thomas W. Kendra Yes For For RightNow Technologies, Inc. RNOW 76657R106 06/07/10 Management Ratify Auditors Yes For For RightNow Technologies, Inc. RNOW 76657R106 06/07/10 Management Other Business Yes For Against Alliance Data Systems Corp. ADS 06/08/10 Management Elect Director Lawrence M. Benveniste Yes For For Alliance Data Systems Corp. ADS 06/08/10 Management Elect Director D. Keith Cobb Yes For For Alliance Data Systems Corp. ADS 06/08/10 Management Elect Director Kenneth R. Jensen Yes For For Alliance Data Systems Corp. ADS 06/08/10 Management Approve Omnibus Stock Plan Yes For For Alliance Data Systems Corp. ADS 06/08/10 Management Ratify Auditors Yes For For IPC The Hospitalist Company, Inc. IPCM 44984A105 06/08/10 Management Elect Director Francesco Federico Yes For For IPC The Hospitalist Company, Inc. IPCM 44984A105 06/08/10 Management Elect Director Patrick G. Hays Yes For For IPC The Hospitalist Company, Inc. IPCM 44984A105 06/08/10 Management Elect Director C. Thomas Smith Yes For Withhold IPC The Hospitalist Company, Inc. IPCM 44984A105 06/08/10 Management Ratify Auditors Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Management Elect Director Heather Resiman Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Management Elect Director David House Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Management Elect Director Stuart Sloan Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Management Amend Omnibus Stock Plan Yes For Against J.Crew Group, Inc. JCG 46612H402 06/08/10 Management Approve Executive Incentive Bonus Plan Yes For For J.Crew Group, Inc. JCG 46612H402 06/08/10 Management Ratify Auditors Yes For For The Gymboree Corporation GYMB 06/08/10 Management Elect Director Blair W. Lambert Yes For For The Gymboree Corporation GYMB 06/08/10 Management Elect Director Daniel R. Lyle Yes For For The Gymboree Corporation GYMB 06/08/10 Management Elect Director Scott A. Ryles Yes For For The Gymboree Corporation GYMB 06/08/10 Management Amend Omnibus Stock Plan Yes For For The Gymboree Corporation GYMB 06/08/10 Management Ratify Auditors Yes For For EURAND NV EURX N31010106 06/09/10 Management Annual Meeting No EURAND NV EURX N31010106 06/09/10 Management Open Meeting No EURAND NV EURX N31010106 06/09/10 Management Receive Report of Management Board (Non-Voting) No EURAND NV EURX N31010106 06/09/10 Management Approve Financial Statements and Statutory Reports Yes For For EURAND NV EURX N31010106 06/09/10 Management Receive Explanation on Company's Reserves and Dividend Policy No EURAND NV EURX N31010106 06/09/10 Management Approve Discharge of Board of Directors Yes For For EURAND NV EURX N31010106 06/09/10 Management Ratify Ernst and Young as Auditors Yes For For EURAND NV EURX N31010106 06/09/10 Management Amend Stock Option Plan Yes For Against EURAND NV EURX N31010106 06/09/10 Management Grant Board Authority to Issue Shares Up and Restricting/Excluding Preemptive Rights Yes For Against EURAND NV EURX N31010106 06/09/10 Management Authorize Repurchase of Shares Yes For Against EURAND NV EURX N31010106 06/09/10 Management Reelect Two Non-Executive Directors (Bundled) Yes For For EURAND NV EURX N31010106 06/09/10 Management Approve Non-Executive Director Stock Option Plan Yes For Against EURAND NV EURX N31010106 06/09/10 Management Approve Remuneration of Non-Executive Directors Yes For For EURAND NV EURX N31010106 06/09/10 Management Other Business (Non-Voting) No EURAND NV EURX N31010106 06/09/10 Management Close Meeting No HMS Holdings Corp. HMSY 40425J101 06/09/10 Management Elect Director Robert M. Holster Yes For For HMS Holdings Corp. HMSY 40425J101 06/09/10 Management Elect Director James T. Kelly Yes For For HMS Holdings Corp. HMSY 40425J101 06/09/10 Management Elect Director William C. Lucia Yes For For HMS Holdings Corp. HMSY 40425J101 06/09/10 Management Elect Director William S. Mosakowski Yes For For HMS Holdings Corp. HMSY 40425J101 06/09/10 Management Ratify Auditors Yes For For Amedisys, Inc. AMED 06/10/10 Management Elect Director William F. Borne Yes For For Amedisys, Inc. AMED 06/10/10 Management Elect Director Ronald A. LaBorde Yes For For Amedisys, Inc. AMED 06/10/10 Management Elect Director Jake L. Netterville Yes For For Amedisys, Inc. AMED 06/10/10 Management Elect Director David R. Pitts Yes For For Amedisys, Inc. AMED 06/10/10 Management Elect Director Peter F. Ricchiuti Yes For For Amedisys, Inc. AMED 06/10/10 Management Elect Director Donald A. Washburn Yes For For Amedisys, Inc. AMED 06/10/10 Management Ratify Auditors Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director Steven T. Clontz Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director Gary F. Hromadko Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director Scott G. Kriens Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director William K. Luby Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director Irving F. Lyons, III Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director Christopher B. Paisley Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director Stephen M. Smith Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Elect Director Peter F. Van Camp Yes For For Equinix, Inc. EQIX 29444U502 06/10/10 Management Ratify Auditors Yes For For Regeneron Pharmaceuticals, Inc. REGN 75886F107 06/11/10 Management Elect Director Leonard S. Schleifer Yes For For Regeneron Pharmaceuticals, Inc. REGN 75886F107 06/11/10 Management Elect Director Eric M. Shooter Yes For For Regeneron Pharmaceuticals, Inc. REGN 75886F107 06/11/10 Management Elect Director George D. Yancopoulos Yes For For Regeneron Pharmaceuticals, Inc. REGN 75886F107 06/11/10 Management Ratify Auditors Yes For For Informatica Corporation INFA 45666Q102 06/15/10 Management Elect Director Mark Garrett Yes For For Informatica Corporation INFA 45666Q102 06/15/10 Management Elect Director Gerald Held Yes For For Informatica Corporation INFA 45666Q102 06/15/10 Management Elect Director Charles J. Robel Yes For For Informatica Corporation INFA 45666Q102 06/15/10 Management Ratify Auditors Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Douglas H. Miller Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Stephen F. Smith Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Jeffrey D. Benjamin Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Vincent J. Cebula Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Earl E. Ellis Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director B. James Ford Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Mark Mulhern Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director T. Boone Pickens Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Jeffrey S. Serota Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Elect Director Robert L. Stillwell Yes For For EXCO Resources, Inc. XCO 06/17/10 Management Ratify Auditors Yes For For EXCO Resources, Inc. XCO 06/17/10 Share Holder Adopt Policy on Board Diversity Yes Against For McAfee, Inc. MFE 06/17/10 Management Elect Director Thomas E. Darcy Yes For For McAfee, Inc. MFE 06/17/10 Management Elect DirectorDenis J. O'Leary Yes For For McAfee, Inc. MFE 06/17/10 Management Elect Director Robert W. Pangia Yes For For McAfee, Inc. MFE 06/17/10 Management Approve Omnibus Stock Plan Yes For For McAfee, Inc. MFE 06/17/10 Management Approve Non-Employee Director Omnibus Stock Plan Yes For For McAfee, Inc. MFE 06/17/10 Management Ratify Auditors Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Elect Director John F. Chappell Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Elect Director Thomas W. D?Alonzo Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Elect Director Richard A. Franco, Sr. Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Elect Director William P. Keane Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Elect Director Carolyn J. Logan Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Elect Director Mark A. Sirgo Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Increase Authorized Common Stock Yes For For Salix Pharmaceuticals, Ltd. SLXP 06/17/10 Management Ratify Auditors Yes For For Rex Energy Corporation REXX 06/24/10 Management Elect Director Lance T. Shaner Yes For For Rex Energy Corporation REXX 06/24/10 Management Elect Director Benjamin W. Hulburt Yes For For Rex Energy Corporation REXX 06/24/10 Management Elect Director Daniel J. Churay Yes For For Rex Energy Corporation REXX 06/24/10 Management Elect Director John A. Lombardi Yes For For Rex Energy Corporation REXX 06/24/10 Management Elect Director John W. Higbee Yes For For Rex Energy Corporation REXX 06/24/10 Management Elect Director Eric L. Mattson Yes For For Rex Energy Corporation REXX 06/24/10 Management Ratify Auditors Yes For For Kforce Inc. KFRC 06/25/10 Management Elect Director Elaine D. Rosen Yes For For Kforce Inc. KFRC 06/25/10 Management Elect Director Ralph E. Struzziero Yes For For Kforce Inc. KFRC 06/25/10 Management Elect Director Howard W. Sutter Yes For For Kforce Inc. KFRC 06/25/10 Management Ratify Auditors Yes For For Kforce Inc. KFRC 06/25/10 Management Amend Omnibus Stock Plan Yes For For Kforce Inc. KFRC 06/25/10 Management Approve Qualified Employee Stock Purchase Plan Yes For For United Therapeutics Corporation UTHR 91307C102 06/28/10 Management Elect Director Christopher Causey Yes For Withhold United Therapeutics Corporation UTHR 91307C102 06/28/10 Management Elect Director Richard Giltner Yes For Withhold United Therapeutics Corporation UTHR 91307C102 06/28/10 Management Elect Director R. Paul Gray Yes For Withhold United Therapeutics Corporation UTHR 91307C102 06/28/10 Management Increase Authorized Common Stock Yes For Against United Therapeutics Corporation UTHR 91307C102 06/28/10 Management Ratify Auditors Yes For For Nice Systems Ltd. 06/29/10 Management Meeting for ADR Holders No Nice Systems Ltd. 06/29/10 Management Elect Ron Gutler as Director Yes For For Nice Systems Ltd. 06/29/10 Management Elect Joseph Atsmon as Director Yes For For Nice Systems Ltd. 06/29/10 Management Elect Rimon Ben-Shaoul as Director Yes For For Nice Systems Ltd. 06/29/10 Management Elect Yoseph Dauber as Director Yes For For Nice Systems Ltd. 06/29/10 Management Elect John Hughes as Director Yes For For Nice Systems Ltd. 06/29/10 Management Elect David Kostman as Director Yes For For Nice Systems Ltd. 06/29/10 Management Elect Dan Falk as External Director Yes For For Nice Systems Ltd. 06/29/10 Management Elect Yocheved Dvir as External Director Yes For For Nice Systems Ltd. 06/29/10 Management Approve Grant of Options Yes For Against Nice Systems Ltd. 06/29/10 Management Approve Payment of Chairman Yes For For Nice Systems Ltd. 06/29/10 Management Amend Articles Yes For For Nice Systems Ltd. 06/29/10 Management Approve Director Liability and Indemnification Agreements Yes For For Nice Systems Ltd. 06/29/10 Management Approve Auditors and Authorize Board to Fix Their Remuneration Yes For For Nice Systems Ltd. 06/29/10 Management Receive Financial Statements and Statutory Reports (Non-Voting) No FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Fund/Fund Family Name: Timothy Defensive Strategies Fund/The Timothy Plan Date of Fiscal Year End: 9/30 Date of Reporting Period:July 1, 2009 – June 30, 2010 Timothy Defensive Strategies Fund Security Name Ticker Security ID/CUSIP Meeting Date Proposed by Management (M) or Shareholder(S) Description of Matter/Proposal Vote (Yes Or No Vote Against Or Abstain FundCast Vote For or Against Management Essex Property Trust ESS 2/26/2010 M Elect director Guericke Y For For Essex Property Trust ESS 2/26/2010 M Elect director Rabinovitch Y For For Essex Property Trust ESS 2/26/2010 M Elect director Randlett Y For For Essex Property Trust ESS 2/26/2010 M Ratify accounting firm Y For For Essex Property Trust ESS 2/26/2010 M Transact business Y For For Public Storage PSA 3/10/2010 M Elect director Hughes Y For For Public Storage PSA 3/10/2010 M Elect director Havner Y For For Public Storage PSA 3/10/2010 M Elect director Angeloff Y For For Public Storage PSA 3/10/2010 M Elect director Baker Y For For Public Storage PSA 3/10/2010 M Elect director Evans Y For For Public Storage PSA 3/10/2010 M Elect director Gustavson Y For For Public Storage PSA 3/10/2010 M Elect director Harkham Y For For Public Storage PSA 3/10/2010 M Elect director Hughes, Jr. Y For For Public Storage PSA 3/10/2010 M Elect director Lenkin Y For For Public Storage PSA 3/10/2010 M Elect director Polandian Y For For Public Storage PSA 3/10/2010 M Elect director Pruitt Y For For Public Storage PSA 3/10/2010 M Elect director Spogli Y For For Public Storage PSA 3/10/2010 M Elect director Staton Y For For Liberty Property Trust LRY 3/19/2010 M Elect director Hayden Y For For Liberty Property Trust LRY 3/19/2010 M Elect director Lachman Y For For Liberty Property Trust LRY 3/19/2010 M Elect director Steinour Y For For Liberty Property Trust LRY 3/19/2010 M Approve proposal Y For For Liberty Property Trust LRY 3/19/2010 M Ratify accounting firm Y For For Boston Properties BXP 3/24/2010 M Elect director Mortimer Y For For Boston Properties BXP 3/24/2010 M Elect director Einiger Y For For Boston Properties BXP 3/24/2010 M Elect director Frenkel Y For For Boston Properties BXP 3/24/2010 M Ratify accounting firm Y For For Boston Properties BXP 3/24/2010 S Sustainability Report Y Against Against Boston Properties BXP 3/24/2010 S Independent Board Chairman Y Against Against Alexandria Real Estate ARE 3/31/2010 M Elect director Marcus Y For For Alexandria Real Estate ARE 3/31/2010 M Elect director Jennings Y For For Alexandria Real Estate ARE 3/31/2010 M Elect director Atkins Y For For Alexandria Real Estate ARE 3/31/2010 M Elect director Klein Y For For Alexandria Real Estate ARE 3/31/2010 M Elect director Richardson Y For For Alexandria Real Estate ARE 3/31/2010 M Elect director Simonetti Y For For Alexandria Real Estate ARE 3/31/2010 M Elect director Walton Y For For Alexandria Real Estate ARE 3/31/2010 M Approval of Amendments Y For For Alexandria Real Estate ARE 3/31/2010 M Ratify accounting firm Y For For Equity Residential EQR 3/31/2010 M Elect director Alexander Y For For Equity Residential EQR 3/31/2010 M Elect director Atwood Y For For Equity Residential EQR 3/31/2010 M Elect director Bynoe Y For For Equity Residential EQR 3/31/2010 M Elect director Knox Y For For Equity Residential EQR 3/31/2010 M Elect director Neal Y For For Equity Residential EQR 3/31/2010 M Elect director Neithercut Y For For Equity Residential EQR 3/31/2010 M Elect director Shapiro Y For For Equity Residential EQR 3/31/2010 M Elect director Spector Y For For Equity Residential EQR 3/31/2010 M Elect director White Y For For Equity Residential EQR 3/31/2010 M Elect director Zell Y For For Equity Residential EQR 3/31/2010 M Ratify auditor Y For For Equity Residential EQR 3/31/2010 S Change voting standard N Against Against Douglas Emmett, Inc DEI 4/1/2010 M Elect director Emmett Y For For Douglas Emmett, Inc DEI 4/1/2010 M Elect director Kaplan Y For For Douglas Emmett, Inc DEI 4/1/2010 M Elect director Panzer Y For For Douglas Emmett, Inc DEI 4/1/2010 M Elect director Bider Y For For Douglas Emmett, Inc DEI 4/1/2010 M Elect director Mehreteab Y For For Douglas Emmett, Inc DEI 4/1/2010 M Elect director O’Hern Y For For Douglas Emmett, Inc DEI 4/1/2010 M Elect director Rich Y For For Douglas Emmett, Inc DEI 4/1/2010 M Elect director Willson Y For For Douglas Emmett, Inc DEI 4/1/2010 M Ratify accounting firm Y For For SL Green Realty Corp SLG 4/5/2010 M Elect director Burton Y For For SL Green Realty Corp SLG 4/5/2010 M Approve stock option Y For For SL Green Realty Corp SLG 4/5/2010 M Ratify accounting firm Y For For Mack-Cali Realty CLI 4/8/2010 M Elect director Bernikow Y For For Mack-Cali Realty CLI 4/8/2010 M Elect director Duberstein Y For For Mack-Cali Realty CLI 4/8/2010 M Elect director Tese Y For For Mack-Cali Realty CLI 4/8/2010 M Elect director Zuckerberg Y For For Mack-Cali Realty CLI 4/8/2010 M Ratify accounting firm Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Baltimore Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Branch Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Button Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Cavanaugh Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Cuneo Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Eitel Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Jischke Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Oklak Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Shaw Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Thurber Y For For Duke Realty Corp DRE 4/28/2010 M Elect director Woodward Y For For Duke Realty Corp DRE 4/28/2010 M Ratify accounting firm Y For For Duke Realty Corp DRE 4/28/2010 M Approve amendments Y For For Camden Property Trust CPT 5/3/2010 M Ratify accounting firm Y For For Camden Property Trust CPT 5/3/2010 M Elect director Campo Y For For Camden Property Trust CPT 5/3/2010 M Elect director Cooper Y For For Camden Property Trust CPT 5/3/2010 M Elect director Ingraham Y For For Camden Property Trust CPT 5/3/2010 M Elect director Levey Y For For Camden Property Trust CPT 5/3/2010 M Elect director McGuire Y For For Camden Property Trust CPT 5/3/2010 M Elect director Paulsen Y For For Camden Property Trust CPT 5/3/2010 M Elect director Oden Y For For Camden Property Trust CPT 5/3/2010 M Elect director Parker Y For For Camden Property Trust CPT 5/3/2010 M Elect director Webster Y For For Camden Property Trust CPT 5/3/2010 M Elect director Westbrook Y For For Camden Property Trust CPT 5/3/2010 M Ratify accounting firm Y For For Cousins Property CUZ 5/4/2010 M Elect director Bowles Y For For Cousins Property CUZ 5/4/2010 M Elect director Charlesworth Y For For Cousins Property CUZ 5/4/2010 M Elect director Edwards Y For For Cousins Property CUZ 5/4/2010 M Elect director Gellerstedt Y For For Cousins Property CUZ 5/4/2010 M Elect director Giornelli Y For For Cousins Property CUZ 5/4/2010 M Elect director Glover Y For For Cousins Property CUZ 5/4/2010 M Elect director Hance Y For For Cousins Property CUZ 5/4/2010 M Elect director Harrison Y For For Cousins Property CUZ 5/4/2010 M Elect director Payne Y For For Cousins Property CUZ 5/4/2010 M Amend Articles of Incorporation Y For For Cousins Property CUZ 5/4/2010 M Ratify accounting firm Y For For Regency Centers Corp REG 5/4/2010 M Elect director Stein Y For For Regency Centers Corp REG 5/4/2010 M Elect director Bank Y For For Regency Centers Corp REG 5/4/2010 M Elect director Blankenship Y For For Regency Centers Corp REG 5/4/2010 M Elect director Carpenter Y For For Regency Centers Corp REG 5/4/2010 M Elect director Druce Y For For Regency Centers Corp REG 5/4/2010 M Elect director Fiala Y For For Regency Centers Corp REG 5/4/2010 M Elect director Johnson Y For For Regency Centers Corp REG 5/4/2010 M Elect director Luke Y For For Regency Centers Corp REG 5/4/2010 M Elect director Schweitzer Y For For Regency Centers Corp REG 5/4/2010 M Elect director Smith Y For For Regency Centers Corp REG 5/4/2010 M Elect director Wattles Y For For Regency Centers Corp REG 5/4/2010 M Ratify accounting firm Y For For Kimco Realty KIM 5/5/2010 M Elect director Cooper Y For For Kimco Realty KIM 5/5/2010 M Elect director Dooley Y For For Kimco Realty KIM 5/5/2010 M Elect director Grills Y For For Kimco Realty KIM 5/5/2010 M Elect director Henry Y For For Kimco Realty KIM 5/5/2010 M Elect director Hughes Y For For Kimco Realty KIM 5/5/2010 M Elect director Lourenso Y For For Kimco Realty KIM 5/5/2010 M Elect director Saltzman Y For For Kimco Realty KIM 5/5/2010 M Approve equity distribution plan Y For For Kimco Realty KIM 5/5/2010 M Ratify accounting firm Y For For Health Care REIT HCN 5/6/2010 M Elect director Derosa Y For For Health Care REIT HCN 5/6/2010 M Elect director Donahue Y For For Health Care REIT HCN 5/6/2010 M Elect director Klipsch Y For For Health Care REIT HCN 5/6/2010 M Ratify accounting firm Y For For Weingarten Realty WRR 5/6/2010 M Elect director Alexander Y For For Weingarten Realty WRR 5/6/2010 M Elect director Alexander Y For For Weingarten Realty WRR 5/6/2010 M Elect director Crownover Y For For Weingarten Realty WRR 5/6/2010 M Elect director Cruikshank Y For For Weingarten Realty WRR 5/6/2010 M Elect director Dow Y For For Weingarten Realty WRR 5/6/2010 M Elect director Lasher Y For For Weingarten Realty WRR 5/6/2010 M Elect director Schnitzer Y For For Weingarten Realty WRR 5/6/2010 M Elect director shaper Y For For Weingarten Realty WRR 5/6/2010 M Elect director Shapiro Y For For Weingarten Realty WRR 5/6/2010 M Adopt long-term incentive plan Y For For Weingarten Realty WRR 5/6/2010 M Ratify accounting firm Y For For Weingarten Realty WRI 5/6/2010 M Elect director Alexander Y For For Weingarten Realty WRI 5/6/2010 M Elect director Alexander Y For For Weingarten Realty WRI 5/6/2010 M Elect director Crownover Y For For Weingarten Realty WRI 5/6/2010 M Elect director Cruikshank Y For For Weingarten Realty WRI 5/6/2010 M Elect director Dow Y For For Weingarten Realty WRI 5/6/2010 M Elect director Lasher Y For For Weingarten Realty WRI 5/6/2010 M Elect director Schnitzer Y For For Weingarten Realty WRI 5/6/2010 M Elect director Shaper Y For For Weingarten Realty WRI 5/6/2010 M Elect director Shapiro Y For For Weingarten Realty WRI 5/6/2010 M Amend declaration of trust Y For For Weingarten Realty WRI 5/6/2010 M Approve adoption Y For For Weingarten Realty WRI 5/6/2010 M Ratify accounting firm Y For For Vornado Realty Trust VNO 5/13/2010 M Elect director Beinecke Y For For Vornado Realty Trust VNO 5/13/2010 M Elect director Kogod Y For For Vornado Realty Trust VNO 5/13/2010 M Elect director Mandelbaum Y For For Vornado Realty Trust VNO 5/13/2010 M Elect director West Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Blair Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Choate Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Healy Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Naughton Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Primis Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Rummell Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Sarles Y For For Avalonbay Communities AVB 5/19/2010 M Elect director Walter Y For For Avalonbay Communities AVB 5/19/2010 M Ratify accounting firm Y For For Macherich Co 5/27/2010 M Elect director Coppola Y For For Macherich Co 5/27/2010 M Elect director Coppola Y For For Macherich Co 5/27/2010 M Elect director Cownie Y For For Macherich Co 5/27/2010 M Elect director Hubbell Y For For Macherich Co 5/27/2010 M Elect director Ross Y For For Macherich Co 5/27/2010 M Elect director Sexton Y For For Macherich Co 5/27/2010 M Ratify accounting firm Y For For Fund/Fund Family Name:Timothy International Fund/The Timothy Plan Date of Fiscal Year End:09/30 Date of Reporting Period: July 1, 2009 – June 30, 2010 Timothy International Fund Security Name Ticker Security ID/CUSIP Meeting Date Proposed by Management (M) or Shareholders (S) Description of Matter/Proposal Vote? (Yes or No) Vote For, Against, or Abstain Fund Cast its Vote For or Against Management Desarrolladora Homex, S.A.B. de C.V. 25030W100 11/19/09 M Meeting for ADR Holders Yes None
